Exhibit 10.4
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), which shall be effective as of
January 12, 2007, is between Insight Enterprises, Inc., a Delaware corporation
(“Company”), and Gary M. Glandon (“Executive”).
RECITALS

  A.   Executive is currently employed by Company in the position of Chief
People Officer.     B.   Company and Executive are parties to an Employment
Agreement that was effective February 21, 2005 (the “Original Agreement”).    
C.   Company and Executive desire to enter into a new employment agreement, the
terms and provisions of which are set forth below.     D.   Company and
Executive desire and intend for this Agreement to supersede and replace the
Original Agreement.

In exchange for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
1. TERMS OF AGREEMENT.
(a) Initial Term. Executive shall be employed by Company for the duties set
forth in Section 2, below, for a one-year term, commencing as of January 12,
2007 and ending on January 11, 2008 (the “Initial Term”), unless sooner
terminated in accordance with the provisions of this Agreement.
(b) Renewal Term; Employment Period Defined. On each successive day after the
commencement of the Initial Term, without further action on the part of Company
or Executive, this Agreement shall be automatically renewed for a new one-year
term dated effective and beginning upon each such successive day (a “Renewal
Term”); provided, however, that Company may notify Executive, or Executive may
notify Company, at any time, that there shall be no renewal of this Agreement,
and in the event of such notice, the Agreement shall immediately cease to renew
and shall terminate naturally at the end of the then current Renewal Term. No
severance or other post-termination compensation will be due or payable in the
event of a termination resulting from non-renewal. The period of time commencing
as of the date hereof and ending on the effective date of the termination of
employment of Executive under this or any successor Agreement shall be referred
to as the “Employment Period.”
2. POSITION AND DUTIES.
(a) Job Duties. Company does hereby employ, engage and hire Executive as its
Chief People Officer, and Executive does hereby accept and agree to such
employment, engagement, and hiring. Executive’s duties and authority during the
Employment Period shall be such executive and managerial duties as the Chief
Executive Officer of Company, or Chief Executive Officer’s designee, shall
reasonably determine. Executive will devote full time on behalf of Company, or
such lesser amount of time as the Chief Executive Officer, or Chief Executive
Officer’s designee, may determine, reasonable absences because of illness,
personal and family exigencies excepted.

 

1



--------------------------------------------------------------------------------



 



(b) Best Efforts. Executive agrees that at all times during the Employment
Period Executive will faithfully, and to the best of Executive’s ability,
experience and talents, perform the duties that may be required of and from
Executive and fulfill Executive’s responsibilities hereunder pursuant to the
express terms hereof. Executive’s participation as an officer, director,
consultant or employee of any entity (other than Company) must be disclosed to
the Company and the Board of Directors of Company. Additionally, Executive shall
disclose to the Company and the Board of Directors of Company any interest in a
company that is engaged in a Competing Business as defined in Section 10, below,
unless such interest constitutes less than 1% of the issued and outstanding
equity of such company.
(c) Section 16. If, at the time Executive’s employment is terminated for any
reason, Executive is a person designated to file pursuant to Section 16 under
the Securities Exchange Act of 1934, Executive will provide to Company a written
representation in a form acceptable to Company that all reportable
pre-termination securities transactions relating to Executive have been
reported.
3. COMPENSATION.
(a) Base Salary. Company shall pay Executive a “Base Salary” in consideration
for Executive’s services to Company, payable as nearly as possible in equal
semi-monthly installments or in such other installments as are customary from
time to time for Company’s executives. The Base Salary may be adjusted from time
to time in accordance with the procedures established by Company for salary
adjustments for executives, provided that the Base Salary shall not be reduced.
(b) Incentive Compensation. Executive shall be eligible for an incentive bonus
pursuant to one or more incentive compensation plans established by the Company
from time to time (each, an “Incentive Compensation Plan”). The amount of such
incentive bonus, if any, shall be based on the extent to which Executive or
Company, or any combination of Executive, Company and Company’s direct and
indirect subsidiaries, achieve objectives set forth in the Incentive
Compensation Plan, or Incentive Compensation Plans, for the relevant time
period. For purposes of this Agreement, Incentive Compensation Plan, and
Incentive Compensation Plans, does not include any employee benefit, stock
option, restricted stock or other equity-based plan, and the benefits under such
plans shall be governed by their respective plan documents.
(c) Incentive and Benefit Plans. Executive will be entitled to participate in
those benefit plans generally provided for Company’s executives in the same or a
similar tier of management, in accordance with the terms of such benefit plans.
Additionally, Executive shall be entitled to participate in any other benefit
plans made available generally to employees of Company from time to time,
including but not limited to, any savings plan, life insurance plan and health
insurance plan, all subject to any restrictions specified in, or amendments made
to, such plans.

 

2



--------------------------------------------------------------------------------



 



4. BUSINESS EXPENSES.
Company will reimburse Executive for any and all necessary, customary and usual
expenses which are incurred by Executive on behalf of Company, provided
Executive provides Company with receipts to substantiate the business expense in
accordance with Company’s policies or otherwise reasonably justifies the expense
to Company.
5. DEATH OR DISABILITY.
(a) Death. This Agreement shall terminate upon Executive’s death, but
Executive’s estate shall be entitled to receive the Base Salary for ninety
(90) days following the date of Executive’s death. Company shall also pay to
Executive’s estate (1) with respect to any Incentive Compensation Plan with
quarterly objectives, the sum of (i) a prorated portion of any incentive
compensation to which Executive would have been entitled (had Executive not
died) for the quarter in which Executive died and (ii) the amount of incentive
compensation for the last completed quarter prior to the date of Executive’s
death, plus (2) with respect to any Incentive Compensation Plan with annual
objectives, a prorated bonus for the year in which the Executive died, each to
be calculated as soon as reasonably practicable, allowing Company a sufficient
amount of time to calculate such amount.
(b) Disability. This Agreement shall also terminate in the event of Executive’s
“Disability.” For purposes of this Agreement, “Disability” means the inability
of Executive to perform Executive’s essential job duties, with or without a
reasonable accomodation, for a period of thirty (30) consecutive days or for
sixty (60) days within any period of one-hundred and eighty (180) days due to a
physical or mental injury or illness that occurs while Executive is actively
employed by Company. Any dispute concerning whether Disability has occurred will
be determined by a physician selected by Company. If this Agreement is
terminated due to Executive’s Disability, Executive shall receive the Base
Salary for ninety (90) days following the date of termination and (1) with
respect to any Incentive Compensation Plan with quarterly objectives, the sum of
(i) a prorated portion of any incentive compensation to which Executive would
have been entitled (had termination not occurred) for the quarter in which this
Agreement is terminated due to Executive’s disability and (ii) the amount of
incentive compensation for the last completed quarter prior to the date of
termination, plus (2) with respect to any Incentive Compensation Plan with
annual objectives, a prorated bonus for the year in which termination occurs,
each to be calculated as soon as reasonably practicable, allowing Company a
sufficient amount of time to calculate such amount.
6. TERMINATION BY COMPANY.
(a) Termination for Cause. Company may terminate this Agreement at any time
during the Initial Term or any Renewal Term for “Cause” upon written notice to
Executive. If Company terminates this Agreement for “Cause,” Executive’s Base
Salary shall immediately cease, and Executive shall not be entitled to severance
payments, incentive compensation payments or any other payments or benefits
pursuant to this Agreement, except for any vested rights pursuant to any benefit
plans in which Executive participates and any accrued compensation, accrued and
unused vacation pay and similar items. For purposes of this Agreement, the term
“Cause” shall mean the termination of Executive’s employment by Company for one
or more of the following reasons: (1) the misappropriation (or attempted
misappropriation) of any of Company’s funds or property; (2) the conviction of,
or the entering of a guilty plea or plea of no contest with respect to, a felony
or misdemeanor which involves moral turpitude or a fraudulent act; (3) willful
or repeated neglect of duties (after notice and an opportunity to cure);
(4) acts of material dishonesty, disloyalty or insubordination toward Company;
(5) violation of Company’s Values or any material policy with respect to
Company’s business or operations; (6) significant and repeated deficiencies with
respect to performance objectives assigned by the Chief Executive Officer of
Company (after notice and opportunity to cure); (7) insolvency of Company; or
(8) Executive’s material breach of this Agreement. If Executive is terminated
for Cause, Company shall be obligated to pay Executive only the Base Salary
(from Section 3(a)) and benefits (from Section 4) due to Executive through the
termination date, and Executive will not be entitled to, nor will Executive
receive, any type of severance payment.

 

3



--------------------------------------------------------------------------------



 



(b) Termination Without Cause. Company also may terminate Executive’s employment
at any time during the Initial Term or any Renewal Term without Cause. Company
may, at its discretion, place Executive on a paid administrative leave prior to
the actual date of termination set by Company. During the administrative leave,
Company may bar Executive’s access to Company’s offices or facilities if
reasonably necessary to the smooth operation of Company, or may provide
Executive with access subject to such reasonable terms and conditions as Company
chooses to impose.
(c) Continued Compensation. Should Executive’s employment by Company be
terminated without Cause, Executive shall receive as a lump sum within three
(3) business days (or sooner if required by law) following such termination the
total amount of Executive’s base salary for the remainder of the Initial Term or
current Renewal Term. Executive shall have no duty to mitigate damages in order
to receive the compensation described by this Subsection, and the compensation
shall not be reduced or offset by other income, payments or profits received by
Executive from any source.
(d) Incentive Compensation. If Executive is terminated for Cause, Executive
shall not be entitled to receive any incentive compensation payments for the
quarter in which Executive’s employment is terminated or for any other periods.
If Executive is terminated without Cause, Executive shall receive, in a lump
sum, an amount equal to (1) with respect to any Incentive Compensation Plan with
quarterly objectives, the sum of (i) a prorated bonus for the quarter in which
the termination takes place and (ii) four times Executive’s bonus for the last
completed quarter, plus (2) with respect to any Incentive Compensation Plan with
annual objectives, a prorated bonus for the year in which the termination takes
place (as so calculated, the “Incentive Severance Compensation”), each to be
paid as soon as reasonably practicable, allowing Company a sufficient amount of
time to calculate such amount. Executive shall have no duty to mitigate damages
in order to receive the compensation described by this Subsection, and the
compensation shall not be reduced or offset by other income, payments or profits
received by Executive from any source.
(e) Other Plans. Except to the extent specified in this Section 6 and as
provided in this Subsection (e), termination of this Agreement shall not affect
Executive’s participation in, distributions from, and vested rights under, any
employee benefit, stock option, restricted stock or other equity-based plan of,
or maintained by or for, Company, which benefits will be governed by the terms
of those respective plans, in the event of Executive’s termination of
employment.

 

4



--------------------------------------------------------------------------------



 



7. TERMINATION BY EXECUTIVE.
(a) General. Executive may terminate this Agreement at any time, with or without
“Good Reason” by providing Company with thirty (30) days advance written notice.
Company may, at its discretion, place Executive on a paid administrative leave
during all or any part of any such notice period. During the administrative
leave, Company may bar Executive’s access to Company’s offices or facilities if
reasonably necessary to the smooth operation of Company, or may provide
Executive with access subject to such reasonable terms and conditions as Company
chooses to impose.
(b) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean and include each of the following (unless Executive has expressly agreed to
such event in a signed writing): (1) assignment of Executive to a position that
is not substantially executive in nature; (2) any material act or acts of
dishonesty by Company directed toward or affecting Executive; (3) any illegal
act or instruction directly affecting Executive by Company, which is not
withdrawn after the Company is notified of the illegality by Executive; or
(4) Company’s material breach of this Agreement (after notice and an opportunity
to cure).
(c) Effect of Good Reason Termination. If Executive terminates this Agreement
for Good Reason (as defined in Section 7(b)), it shall for all purposes be
treated as a termination by Company without Cause.
(d) Effect of Termination without Good Reason. If Executive terminates this
Agreement without Good Reason, while the termination shall not be characterized
as a termination for Cause, it shall for all purposes, result in the same
compensation as a termination for Cause.
8. CHANGE IN CONTROL OF COMPANY.
(a) Continued Eligibility to Receive Benefits. Company considers the maintenance
of a sound and vital management to be essential to protecting and enhancing the
best interests of Company and its shareholders. In furtherance of such goal and
in further consideration of Executive’s continued employment with Company, if a
Change in Control occurs, Executive shall be entitled to a lump-sum severance
benefit provided in subparagraph (b) of this Section 8 if, prior to the
expiration of twelve (12) months after the Change in Control, Executive notifies
Company of Executive’s intent to terminate employment with Company for Good
Reason or Company terminates Executive’s employment without Cause. If Executive
triggers the application of this Section by terminating employment for Good
Reason, Executive must do so within sixty (60) days following Executive’s
receipt of notice of the occurrence of the last event that constitutes Good
Reason. The full severance benefits provided by this Section shall be payable
regardless of the period remaining until the expiration of the Agreement without
renewal.
(b) Receipt of Benefits. If Executive is entitled to receive a severance benefit
pursuant to Section 8(a) hereof, Company will provide Executive with Executive’s
Base Salary for the remainder of the Initial Term or current Renewal Term plus
the Incentive Severance Compensation, to be paid as soon as reasonably
practicable, allowing Company a sufficient amount of time to calculate such
amount.

 

5



--------------------------------------------------------------------------------



 



Executive shall have no duty to mitigate damages in order to receive the
compensation described by this Subsection. If Executive is entitled to receive
the payments called for by this Section 8(b), Executive’s right to receive the
compensation provided by Section 6(c) or 7(c) shall be reduced to the extent of
such payments.
(c) Change in Control Defined. For purposes of this Agreement, a “Change in
Control” means any one or more of the following events:

  (1)   a change of control of the Company through a transaction or series of
transactions, such that any person (as that term is used in Section 13 and
14(d)(2) of the Securities Exchange Act of 1934 (“1934 Act”)), excluding
affiliates of the Company as of the Effective Date, is or becomes the beneficial
owner (as that term is used in Section 13(d) of the 1934 Act) directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;     (2)  
any merger, consolidation or liquidation of the Company in which the Company is
not the continuing or surviving company or pursuant to which stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the shares of stock immediately before the
merger have the same proportionate ownership of common stock of the surviving
company immediately after the merger;     (3)   the shareholders of the Company
approve any plan or proposal for the liquidation or dissolution of the Company;
or     (4)   substantially all of the assets of the Company are sold or
otherwise transferred to parties that are not within a “controlled group of
corporations” (as defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) in which the Company is a member at the Relevant Date.

(d) Notice of Termination by Executive. Any termination by Executive under this
Section 8 shall be communicated by written notice to Company, which notice shall
set forth generally the facts and circumstances claimed to provide a basis for
such termination.
(e) Employment by Successor. For purposes of this Agreement, employment by a
successor of Company or a successor of any subsidiary of Company that has
assumed this Agreement shall be considered to be employment by Company or one of
its subsidiaries. As a result, if Executive is employed by such a successor
following a Change in Control, Executive will not be entitled to receive the
benefits provided by Section 8 unless Executive’s employment with the successor
is subsequently terminated without Cause within twelve months following the
Change in Control or Executive terminates employment for Good Reason.

 

6



--------------------------------------------------------------------------------



 



9. CONFIDENTIALITY.
Because of Executive’s knowledge of and participation in executive issues and
decisions as a result of Executive’s present and former executive positions, for
purposes of Sections 9 and 10 of this Agreement, “Company” shall be interpreted
to include Company and all of its direct and indirect subsidiaries.
Executive covenants and agrees to hold in strictest confidence, and not disclose
to any person, firm or company, without the express written consent of Company,
any and all of Company’s confidential data, including but not limited to
information and documents concerning Company’s business, clients, and suppliers,
market methods, files, trade secrets, or other “know-how” or techniques or
information not of a published nature or generally known (for the duration they
are not published or generally known) which shall come into Executive’s
possession, knowledge, or custody concerning the business of Company, except as
such disclosure may be required by law or in connection with Executive’s
employment hereunder or except as such matters may have been known to Executive
at the time of Executive’s employment by Company. This covenant and agreement of
Executive shall survive this Agreement and continue to be binding upon Executive
after the expiration or termination of this Agreement, whether by passage of
time or otherwise so long as such information and data shall be treated as
confidential by Company.
10. RESTRICTIVE COVENANTS.
(a) Covenant Not To Compete. In consideration of Company’s agreements contained
herein and the payments to be made by it to Executive pursuant hereto, Executive
agrees that, for a period of time equal to the time remaining in the Initial
Term or any Renewal Term (or if, but only if, a court or tribunal of final
authority finds that this period is unenforceable because it is unreasonably
long, then, if it would shorten the duration, for six months) following the
termination of Executive’s employment for any reason and so long as Company is
continuously not in material default of its obligations to provide payments or
employment-type benefits to Executive hereunder or under any other agreement,
covenant, or obligation, Executive will not, without prior written consent of
Company, consult with or act as an advisor to another company about activity
which is a “Competing Business” of such company in the Restricted Territory, as
defined below. For purposes of this Agreement, Executive shall be deemed to be
engaged in a “Competing Business” if, in any capacity, including proprietor,
shareholder, partner, officer, director or employee, Executive engages or
participates, directly or indirectly, in the operation, ownership or management
of the activity of any proprietorship, partnership, company or other business
entity which activity is competitive with the then actual business in which
Company and its operating subsidiaries and affiliates are engaged on the date
of, or any business contemplated by such entities’ business plans in effect on
the date of notice of, Executive’s termination of employment. Nothing in this
Subsection is intended to limit Executive’s ability to own equity in a public
company constituting less than one percent (1%) of the outstanding equity of
such company, when Executive is not actively engaged in the management thereof.
(b) Non-Solicitation. Executive recognizes that Company’s clients are valuable
and proprietary resources of Company. Accordingly, Executive agrees that for a
period of time following the termination of Executive’s employment for any
reason equal to the time remaining in the Initial Term or any Renewal Term (or
if, but only if, a court or tribunal of final authority finds that this period
is unenforceable because it is unreasonably long, then, if it would shorten the
duration, for six months), and only so long as Company is continuously not in
material default of its obligations to provide payments or employment-type
benefits to Executive hereunder or under any other agreement, covenant, or
obligation, Executive will not directly or indirectly, through Executive’s own
efforts or through the efforts of another person or entity, solicit business in
the Restricted Territory for or in connection with any Competing Business from
any individual or entity which obtained products or services from Company at any
time during Executive’s employment with Company, Executive will not solicit
business for or in connection with a Competing Business from any individual or
entity which may have been solicited by Executive on behalf of Company, and
Executive will not solicit, hire or engage employees of Company who would have
the skills and knowledge necessary to enable or assist efforts by Executive to
engage in a Competing Business.

 

7



--------------------------------------------------------------------------------



 



(c) Restricted Territory. Executive and Company understand and agree that
Company’s business is not geographically restricted and is unrelated to the
physical location of Company facilities or the physical location of any
Competing Business, due to extensive use of the Internet, telephones, facsimile
transmissions and other means of electronic information and product
distribution. Executive and Company further understand and agree that Executive
will, in part, work toward expanding Company’s markets and geographic business
territories and will be compensated for performing this work on behalf of
Company.
Accordingly, Company has a protectable business interest in, and the parties
intend the Restricted Territory to encompass, each and every location from which
Exectutive could engage in a Competing Business in any country, state, province,
county or other political subdivision in which Company has clients, employees,
suppliers, distributors or other business partners or operations. If, but only
if, this Restricted Territory is held to be invalid on the ground that it is
unreasonably broad, the Restricted Territory shall include each location from
which Executive can conduct business in any of the following locations: each
state in the United States in which Company conducts sales or operations, each
province within Canada in which Company conducts sales or operations, and each
political subdivision of the United Kingdom in which Company conducts sales or
operations. If, but only if, this Restricted Territory is held to be invalid on
the grounds that it is unreasonably broad, then the Restricted Territory shall
be any location within a fifty (50) mile radius of any Company office.
(d) Remedies; Reasonableness. Executive acknowledges and agrees that a breach by
Executive of the provisions of this Section 10 will constitute such damage as
will be irreparable and the exact amount of which will be impossible to
ascertain and, for that reason, agrees that Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining Executive from violating the provisions of this Section. The right to
an injunction shall be in addition to and not in lieu of any other remedy
available to Company for such breach or threatened breach, including the
recovery of damages from Executive.
Executive expressly acknowledges and agrees that: (1) the Restrictive Covenants
contained herein are reasonable as to time and geographical area and do not
place any unreasonable burden upon Executive; (2) the general public will not be
harmed as a result of enforcement of these Restrictive Covenants; and
(3) Executive understands and hereby agrees to each and every term and condition
of the Restrictive Covenants set forth in this Agreement.

 

8



--------------------------------------------------------------------------------



 



Executive also expressly acknowledges and agrees that Executive’s covenants and
agreements in this Section 10 shall survive this Agreement and continue to be
binding upon Executive after the expiration or termination of this Agreement,
whether by passage of time or otherwise.
11. BENEFIT AND BINDING EFFECT.
This Agreement shall inure to the benefit of and be binding upon Company, its
successors and assigns, including, but not limited to, any company, person, or
other entity which may acquire all or substantially all of the assets and
business of Company or any company with or into which Company may be
consolidated or merged, and Executive, Executive’s heirs, executors,
administrators, and legal representatives, provided that the obligations of
Executive may not be delegated.
12. FREEDOM FROM RESTRICTIONS.
Executive represents and warrants that Executive has not entered into any
agreement, whether express, implied, oral, or written, that poses an impediment
to Executive’s employment by Company including Executive’s compliance with the
terms of this Agreement. In particular, Executive is not subject to a valid,
pre-existing non-competition agreement which prohibits Executive from fulfilling
Executive’s job duties as set out in Section 2(a) of this Agreement, and no
restrictions or limitations exist respecting Executive’s ability to perform
fully Executive’s obligations to Company, including Executive’s compliance with
the terms of this Agreement.
13. THIRD-PARTY TRADE SECRETS.
During the term of this Agreement, Executive agrees not to copy, refer to, or in
any way use, information that is proprietary to any third party (including any
previous employer). Executive represents and warrants that Executive has not
improperly taken any documents, listings, hardware, software, discs, or any
other tangible medium that embodies proprietary information from any third
party, and that Executive does not intend to copy, refer to, or in any way use,
information that is proprietary to any third party in performing duties for
Company.
14. NOTICES.
All notices hereunder shall be in writing and delivered personally or sent by
United States registered or certified mail, postage prepaid and return receipt
requested:

         
 
  If to Company, to:   Insight Enterprises, Inc.
 
      Attn: Chief Executive Officer
 
      1305 West Auto Drive
 
      Tempe, Arizona 85284
 
       
 
  With a copy to:   Insight Enterprises, Inc.
 
      Attn: Legal Department
 
      1305 West Auto Drive
 
      Tempe, Arizona 85284
 
       
 
  If to Executive, to:   Gary Glandon
 
      5911 East Sapphire Lane
 
      Paradise Valley, Arizona 85253

 

9



--------------------------------------------------------------------------------



 



Either party may change the address to which notices are to be sent to it by
giving ten (10) days written notice of such change of address to the other party
in the manner above provided for giving notice. Notices will be considered
delivered on personal delivery or on the date of deposit in the United States
mail in the manner provided for giving notice by mail.
15. NONDELEGABILITY OF EXECUTIVE’S RIGHTS AND COMPANY ASSIGNMENT RIGHTS.
The obligations, rights and benefits of Executive hereunder are personal and may
not be delegated, assigned or transferred in any manner whatsoever, nor are such
obligations, rights or benefits subject to involuntary alienation, assignment or
transfer. Upon reasonable notice to Executive, Company may transfer Executive to
an affiliate of Company, which affiliate shall assume the obligations of Company
under this Agreement. This Agreement shall be assigned automatically to any
entity merging with or acquiring Company or its business.
16. SEVERABILITY.
If any term or provision of this Agreement is declared by a court or tribunal of
competent jurisdiction to be invalid or unenforceable for any reason, this
Agreement shall remain in full force and effect, and either (1) the invalid or
unenforceable provision shall be modified to the minimum extent necessary to
make it valid and enforceable or (2) if such a modification is not possible,
this Agreement shall be interpreted as if such invalid or unenforceable
provision were not a part hereof.
17. ARBITRATION.
The parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, or Executive’s employment or compensation,
shall be subject to binding arbitration in Maricopa County, Arizona, before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, or by a judge to be mutually agreed upon. The parties agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The parties agree that if Company initiates the arbitral proceedings, it shall
advance the costs of the arbitration. If Executive initiates the arbitral
proceedings, Executive shall pay the greater of $200.00 or the initial filing
fee Executive would have had to pay if Executive had initiated the case in
Maricopa County courts. Company shall advance the remaining arbitration costs.
The prevailing party in any arbitration shall be awarded its reasonable
attorney’s fees and costs.
18. COUNTERPARTS.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but which together shall constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------



 



19. ENTIRE AGREEMENT.
The entire understanding and agreement between the parties has been incorporated
into this Agreement, and this Agreement supersedes all other agreements and
understandings between Executive and Company with respect to the relationship of
Executive with Company, except with respect to other continuing or future stock
option, health, benefit and similar plans or agreements.
20. GOVERNING LAW.
This Agreement and Executive’s employment shall be governed in all respects by
the laws of the State of Arizona as governs transactions occurring entirely
within Arizona among Arizona residents, except as preempted by Federal Law.
21. DEFINITIONS.
Throughout this Agreement, certain defined terms will be identified by the
capitalization of the first letter of the defined word or the first letter of
each substantive word in a defined phrase. Whenever used, these terms will be
given the indicated meaning.
22. TERMINATION OF EMPLOYMENT.
The termination of this Agreement by either party also shall result in the
termination of Executive’s employment relationship with Company in the absence
of an express written agreement providing to the contrary. Neither party intends
that any oral employment relationship continue after the termination of this
Agreement.
23. TIME IS OF THE ESSENCE.
Company and Executive agree that time is of the essence with respect to the
duties and performance of the covenants and promises of this Agreement.
24. CONSTRUCTION.
This Agreement is the result of negotiation between Company and Executive and
both have had the opportunity to have this Agreement reviewed by their legal
counsel and other advisors. Accordingly, this Agreement shall not be construed
for or against Company or Executive, regardless of which party drafted the
provision at issue. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. Whenever the words “include,” “includes,” or
“including” are used in the Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

11



--------------------------------------------------------------------------------



 



Company:
Insight Enterprises, Inc.,
a Delaware corporation
By: /s/ Rich Fennessy
Name: Rich Fennessy
Title: Chief Executive Officer
Executive:
/s/ Gary Glandon
Gary M. Glandon

 

12